Case 3:19-cv-00042-NKM-JCH Document 67 Filed 05/20/20 Page 1 of 15 Pageid#: 606

                                                                     CLERKS OFFICE U.S. DIST. COURT
                                                                        AT CHARLOTTESVILLE, VA
                                                                               FILED
                          IN THE UNITED STATES DISTRICT COURT               05/20/2020
                         FOR THE WESTERN DISTRICT OF VIRGINIA           JULIA C. DUDLEY, CLERK
                               CHARLOTTESVILLE DIVISION                 BY: /s/ J. JONES
                                                                            DEPUTY CLERK
 Ariel Liberato, et al.,                    )
        Plaintiffs,                         )  Civil Action No. 3:19cv00042
                                            )
 v.                                         )  MEMORANDUM OPINION & ORDER
                                            )
 Armor Corr. Health Services, Inc., et al., )  By:    Joel C. Hoppe
        Defendants.                         )         United States Magistrate Judge


        Before the Court is non-party Virginia Department of Corrections’s (“VDOC”) Motion to

 Modify Third-Party Subpoena (“Motion”). ECF No. 54. Having considered the parties’ filings

 and oral arguments, and for the reasons stated herein, the VDOC’s Motion is hereby GRANTED

 in part and DENIED in part.

                                           I. Background

        This matter arises out of a wrongful death suit against various employees of the VDOC

 and Armor Correctional Health Services, Inc. (“Armor”). See Compl., ECF No. 1. The Plaintiffs

 are the daughters of the decedent, Carolyn Liberato, who was incarcerated at the Fluvanna

 Correctional Center for Women (“FCCW”) at the time of her death from “cardiovascular

 complications” on July 21, 2017. Id. ¶¶ 4–5. The FCCW is operated by the VDOC, id. at 2 n.1,

 who is not a party to the case. Armor contracted with the VDOC to provide medical care to

 inmates at prisons, including the FCCW, between November 2015 and October 2018. Id. ¶ 6.

        Ms. Liberato had a history of diabetes, obesity, heart attack, and congestive heart failure,

 and her symptoms included rapid weight gain, edema, lethargy, shortness of breath, sweating,

 and high blood pressure, cholesterol, and triglycerides. Compl. ¶¶ 13, 153. The Plaintiffs’ claims

 center around numerous alleged deficiencies in medical care for these impairments, including

 delays in treatment, incomplete examinations, poor charting, lack of equipment, inadequate

                                                  1
Case 3:19-cv-00042-NKM-JCH Document 67 Filed 05/20/20 Page 2 of 15 Pageid#: 607




 training, unqualified nursing staff, delays in responding to medical emergencies, and poor

 communication to providers. See id. ¶¶ 29, 31, 53–72, 143.

        On January 29, 2020, pursuant to Rule 45 of the Federal Rules of Civil Procedure, the

 Plaintiffs issued a subpoena duces tecum to the VDOC requesting production of ten categories of

 documents. See generally VDOC’s Mem. in Supp. Ex. A, at 1–16, ECF No. 55-1. On February

 19, 2020, the VDOC submitted to the Plaintiffs its objections and responses. See VDOC’s Mem.

 in Supp. 2, ECF No. 55. On February 26, 2020, the VDOC filed its Motion. The VDOC argues

 that the subpoena is overbroad and imposes an undue burden because it seeks “all” documents

 related to the ten topics. Id. at 4. The VDOC also argues that Requests One, Two, Five, Seven,

 Nine, and Ten are disproportionate to the needs of the case, outside the scope of discovery, and

 irrelevant because they relate to other inmates’ confidential information rather than the specific

 care provided to Ms. Liberato.1 Id. at 5–6, 8–9. Third, the VDOC argues that Requests Three and

 Four about the disposition of Ms. Liberato’s personal property are not relevant to any claims in

 the Complaint. Id. at 7. Fourth, the VDOC argues that Request Eight, which seeks all documents

 that “discuss or refer to” Ms. Liberato, is overbroad because it is not limited to documents from a

 specific person, a specific period, or about a specific issue. Id. at 8. Finally, the VDOC argues

 that the Plaintiffs are not entitled to documents from the Scott v. Clarke litigation because the

 Plaintiffs have named Stephen Herrick and Harold Clarke in their individual rather than their

 official capacities. Id. at 9–10; see Scott v. Clarke, No. 3:12cv36 (W.D. Va. filed July 24, 2012).

        The Plaintiffs argue that the VDOC waived its objections to the subpoena because they




 1
   The VDOC does not specifically mention Request Six, but it is essentially the same as Request Five—
 i.e., both ask for all email communications to, from, or including Defendant Stephen Herrick, the
 VDOC’s Health Services Director and Defendant Harold Clarke, the Director of the VDOC, between
 March 1, 2016, and July 31, 2017.

                                                   2
Case 3:19-cv-00042-NKM-JCH Document 67 Filed 05/20/20 Page 3 of 15 Pageid#: 608




 were untimely and neither good cause nor unusual circumstances exist that excuse the VDOC’s

 late objections. Pls.’ Mem. in Opp’n 6–8, ECF No. 58. The Plaintiffs also argue that the VDOC

 misunderstands their claims against Defendants Herrick and Clarke and that information about

 other inmates’ medical care is essential to the deliberate indifference claim in Count III of the

 Complaint.2 Id. at 14–20. Third, the Plaintiffs argue that Requests Three and Four regarding Ms.

 Liberato’s personal property are relevant to the Defendants’ potential defense to causation

 because in Scott v. Clarke, some of these same Defendants argued that Ms. Liberato was

 responsible for her own death by hoarding medications.The Plaintiffs are also concerned about

 the spoliation of evidence. Id. at 22–23. Regarding Request Eight, Plaintiffs argue the requested

 documents are relevant because they would include information about Ms. Liberato’s housing

 assignment, which may indicate the level of medical care, and about her security level, good time

 credits, and disciplinary record, which may have indicated her potential release date. Id. at 23–

 24. As to the proportionality of the requests, Plaintiffs assert that the VDOC does not describe

 with specificity the burden responding to the requests will place on governmental resources.

         The VDOC filed its Reply on March 18, 2020, ECF No. 59, and a Supplemental

 Response on March 19, 2020, ECF No. 61. On April 9, 2020, this Court held a telephonic

 hearing at which counsel for the parties and for the VDOC appeared.

                                          II. Legal Framework

         Rule 26 of the Federal Rules of Civil Procedure provides that “[p]arties may obtain

 discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense and

 proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Under Rule 45(a), a party to



 2
   Count III alleges that Defendants Herrick and Clarke were aware that Armor was systematically failing
 to provide constitutionally adequate care to inmates, including Ms. Liberato. Pls.’ Mem. in Opp’n 14–20.

                                                    3
Case 3:19-cv-00042-NKM-JCH Document 67 Filed 05/20/20 Page 4 of 15 Pageid#: 609




 litigation may serve on a non-party to the litigation a subpoena for the production of discoverable

 material in the non-party’s possession, custody, or control. Fed. R. Civ. P. 45(a)(1)(A)(iii); In re

 Subpoena of Am. Nurses Ass’n, 643 F. App’x 310, 314 (4th Cir. 2016) (per curiam). The scope

 of civil discovery from a non-party is “‘the same as the scope of a discovery request made upon a

 party to the action,’ and ‘a party is entitled to information that is relevant to a claim or defense in

 the matter’ at issue.” Bell, Inc. v. GE Lighting, LLC, No. 6:14cv12, 2014 WL 1630754, at *6

 (W.D. Va. Apr. 23, 2014) (quoting Smith v. United Salt Corp., No. 1:08cv53, 2009 WL 2929343,

 at *5 (W.D. Va. Sept. 9, 2009)); see also Brown v. Mountainview Cutters, LLC, No. 7:15cv204,

 2016 WL 3045349, at *3 (W.D. Va. May 27, 2016) (“The scope of discovery allowed under a

 [Rule 45] subpoena is the same as the scope of discovery allowed under Rule 26.”).

         The rules governing non-party subpoenas are coextensive with the general rules

 governing all civil discovery; thus, a non-party cannot be required to produce any material that a

 party to the litigation would not also be required to produce. See Cook v. Howard, 484 F. App’x

 805, 812 (4th Cir. 2012) (per curiam) (citing Fed. R. Civ. P. 26(b)(1)); Maxtena, Inc. v. Marks,

 289 F.R.D. 427, 434–35 (D. Md. 2012). A “non-party may contest the subpoena,” Am. Nurses

 Ass’n, 643 F. App’x at 314, by timely filing a motion in the proper district court, and the court

 “must quash or modify a subpoena that . . . subjects a person to undue burden,”3 Fed. R. Civ. P.

 45(d)(3)(A)(iv). Where, as here, “a non-party claims that a subpoena is burdensome and

 oppressive, the non-party must support its claim by showing how production would be

 burdensome.” In re Subpoena Duces Tecum to AOL, LLC, 550 F. Supp. 2d 606, 612 (E.D. Va.




 3
   A court must also quash or modify a subpoena that fails to allow a reasonable time to comply, requires
 the person to comply beyond the Rule’s geographical limits, or demands disclosure of privileged or other
 protected matter, and it may quash or modify a subpoena that would require the person to disclose certain
 protected information. Fed. R. Civ. P. 45(d)(3)(A)–(B).

                                                     4
Case 3:19-cv-00042-NKM-JCH Document 67 Filed 05/20/20 Page 5 of 15 Pageid#: 610




 2008); see also 9A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure §

 2463.1 (3d ed. 2010).

                                             III. Analysis

        First, I will address the issue of timeliness. The failure to make timely objections to a

 subpoena duces tecum ordinarily will waive any objections. Fed. R. Civ. P. 45(d)(2)(B); see In re

 Motorsports Merch. Antitrust Litig., 186 F.R.D. 344, 349 (W.D. Va. 1999) (collecting cases).

 Objections must be served within the earlier of fourteen days or the time specified for

 compliance. Fed. R. Civ. P. 45(d)(2)(B). Unusual circumstances and good cause, however, may

 excuse untimely objections. In re Motorsports, 186 F.R.D. at 349. Unusual circumstances and

 good cause include a subpoena that is facially overbroad, a subpoena that would impose

 significant expense on a nonparty acting in good faith, or evidence that the parties’ counsel were

 discussing the subpoena, compliance, and objections before bringing the matter to court. Id. I

 find that the subpoena in this case is overbroad. Additionally, I find that the Plaintiffs suffered no

 prejudice as the VDOC served its objections on February 19, 2020, which was within the time

 for compliance, and only six days after the fourteen days required by Rule 45. Given the fact that

 the VDOC is a nonparty and the subpoena is facially overbroad, I find good cause to excuse the

 VDOC’s untimely objections.

        Turning to the substance of the objections, the VDOC first asserts that the allegations of

 supervisory deliberate indifference by Defendants Herrick and Clarke concern the specific

 medical care provided to Ms. Liberato; thus, the VDOC argues, the medical records of other

 inmates are irrelevant to Plaintiffs’ claim. See VDOC’s Mem. in Supp. 5–6. But, plaintiffs

 generally are “masters of their complaint[s],” Lincoln Prop. Co. v. Roche, 546 U.S. 81, 94

 (2005), and these Plaintiffs’ Complaint is not so limited as the VDOC asserts. The Plaintiffs



                                                   5
Case 3:19-cv-00042-NKM-JCH Document 67 Filed 05/20/20 Page 6 of 15 Pageid#: 611




 allege that Defendants Herrick and Clarke knew Armor was systematically failing to provide

 constitutionally adequate medical care at the FCCW, which subjected inmates like Ms. Liberato

 to a pervasive risk of harm. See generally Compl. ¶¶ 99–133. Furthermore, Defendants Clarke

 and Herrick allegedly failed to correct Armor’s systemically deficient medical care at the FCCW.

 See id. The Defendants have not moved to dismiss these specific claims on the grounds that they

 fail to state a claim that Defendants acted with “deliberate indifference.” See Jones v. Va. Dep’t

 of Corrs., No. 2:18cv517, 2019 WL 2061955, at *2, *6 (E.D. Va. May 9, 2019) (rejecting the

 VDOC’s argument that a plaintiff must plausibly allege that a supervisory defendant was

 “specifically aware of the plaintiff and her medical needs” in order to state a claim for deliberate

 indifference under the Eighth Amendment). As such, the Plaintiffs are entitled to discovery that

 is relevant to their claims, as defined by cases interpreting the Eighth Amendment.

        The Eighth Amendment “imposes duties on [prison] officials, who must provide humane

 conditions of confinement,” including adequate medical care. Farmer v. Brennan, 511 U.S. 825,

 832 (1994). A prison official’s “deliberate indifference to serious medical needs of prisoners

 constitutes the unnecessary and wanton infliction of pain proscribed by the Eighth Amendment.”

 Estelle v. Gamble, 429 U.S. 97, 104 (1976). Prisoners alleging unconstitutional conditions of

 confinement must satisfy the two-pronged test the Supreme Court set forth in Farmer v.

 Brennan. Under the first prong, the plaintiff must show that “the deprivation alleged [was],

 objectively, ‘sufficiently serious.’” Farmer, 511 U.S. at 834. In a deliberate indifference to

 medical needs case, the plaintiff must demonstrate an official’s deliberate indifference to a

 “serious” medical need that was either diagnosed by a physician or was “so obvious that even a

 lay person would easily recognize the necessity for a doctor’s attention.” Iko v. Shreve, 535 F.3d

 225, 241 (4th Cir. 2008).



                                                  6
Case 3:19-cv-00042-NKM-JCH Document 67 Filed 05/20/20 Page 7 of 15 Pageid#: 612




         Under the second prong, a plaintiff must show that the prison official acted with a

 “sufficiently culpable state of mind.” Farmer, 511 U.S. at 834. The required state of mind in

 conditions of confinement cases is deliberate indifference. Id. The plaintiff proves deliberate

 indifference by showing that “the official kn[ew] of and disregard[ed] an excessive risk to inmate

 health or safety.” Id. at 837. “Deliberate indifference” requires “more than mere negligence,” but

 “is satisfied by something less than acts or omissions for the very purpose of causing harm or

 with knowledge that harm will result.” Id. at 835. The Fourth Circuit has held that supervisory

 liability for deliberate indifference has three requirements. Shaw v. Stroud, 13 F.3d 791, 799 (4th

 Cir. 1994). The plaintiff must first show “that the supervisor had actual or constructive

 knowledge that his subordinate was engaged in conduct that posed a pervasive and unreasonable

 risk of constitutional injury to citizens like the plaintiff.” Id. (internal quotation marks

 omitted).The second element requires the plaintiff to show “that the supervisor’s response to that

 knowledge was so inadequate as to show deliberate indifference to or tacit authorization of the

 alleged offensive practices.” Id. (internal quotation marks omitted). Finally, the plaintiff must

 show “that there was an ‘affirmative causal link’ between the supervisor’s inaction and the

 particular constitutional injury suffered by the plaintiff.” Id.

         A plaintiff can meet the subjective knowledge requirement in two ways. Scinto v.

 Stansberry, 841 F.3d 219, 226 (4th Cir. 2016). The plaintiff can provide “direct evidence of a

 prison official’s actual knowledge” of her medical condition and treatment or “demonstrate[] that

 a substantial risk of [serious harm] was longstanding, pervasive, well-documented, or expressly

 noted by prison officials in the past, and the circumstances suggest that the defendant-official . . .

 had been exposed to information concerning the risk and thus must have known about it.” Id.

 (internal quotation marks omitted) (quoting Parrish v. Cleveland, 372 F.3d 294, 303 (4th Cir.



                                                    7
Case 3:19-cv-00042-NKM-JCH Document 67 Filed 05/20/20 Page 8 of 15 Pageid#: 613




 2004)); see also Shaw, 13 F.3d at 799 (noting plaintiff must show “that the supervisor had actual

 or constructive knowledge”); Spell v. McDaniel, 824 F.2d 1380, 1387 (4th Cir.1987) (finding

 that “[c]onstructive knowledge may be evidenced by the fact that the practices have been so

 widespread or flagrant that in the proper exercise of” his official responsibilities the official

 should have known of them). A put differently, a prison official cannot “escape liability for

 deliberate indifference by showing that, while he was aware of an obvious, substantial risk to

 inmate safety, he did not know that the complainant was” specifically at risk. Farmer, 511 U.S.

 at 843. A “pervasive . . . risk of harm requires evidence that the conduct is widespread, or at least

 has been used on several different occasions.” Shaw, 13 F.3d at 799; see also Slakan v. Porter,

 737 F.2d 368, 373 (4th Cir. 1984) (“A supervisor’s continued inaction in the face of documented

 widespread abuses, however, provides an independent basis for finding he either was deliberately

 indifferent or acquiesced in the constitutionally offensive conduct of his subordinates.”).

        Because a plaintiff can satisfy the subjective knowledge requirement of a § 1983

 deliberate indifference to serious medical needs claim by showing a widespread and pervasive

 practice that put a defendant on notice of constitutionally inadequate care and the risk to those

 like Ms. Liberato, Plaintiffs in this case are entitled to discovery that may show widespread and

 pervasive practices in the FCCW’s medical operations contributed to Ms. Liberato’s death. See

 Kidwiler v. Progressive Paloverde Ins. Co., 192 F.R.D. 193, 199 (N.D. W. Va. 2000) (explaining

 that “[r]elevance for discovery purposes is defend more broadly than relevance for evidentiary

 purposes,” and that, while the “pleadings are the starting point from which relevancy and

 discovery are determined, relevancy is not limited to the exact issues identified in the pleadings,

 the merits of the case, or the admissibility of discovered information” (cleaned up)). Information

 about widespread and pervasive healthcare practices would likely cover medical information



                                                    8
Case 3:19-cv-00042-NKM-JCH Document 67 Filed 05/20/20 Page 9 of 15 Pageid#: 614




 about inmates other than Ms. Liberato of which Defendants were aware. The Plaintiffs are not,

 however, entitled to the medical records of all inmates between March 1, 2016, and July 31,

 2017, because production of that volume of documents would cover information, such as records

 related to minor medical issues, not relevant to the allegations in the Complaint and would create

 an undue burden. The Court agrees that some information about other inmates’ medical

 conditions and treatment likely is relevant to the Plaintiffs’ claim against Defendants Herrick and

 Clarke. Accordingly, I will limit the type of records that the VDOC must produce to those that

 concern medical emergencies or serious medical conditions that could lead to hospitalization.

 This limitation is necessary because only the most significant medical issues would have been

 likely to come or should have come to the attention of high ranking VDOC officials, such as

 Herrick or Clarke. Additionally, only records about serious medical issues would be relevant to

 show a causal link between a supervisor’s inaction and Ms. Liberato’s death. See Carter v.

 Morris, 164 F.3d 215, 219 (4th Cir. 1999).4

         The VDOC also challenges the subpoena as disproportionate to the needs of the case,

 arguing that the issues here are less significant because they involve claims for money damages

 arising from allegedly inadequate medical care for one individual, whereas the claims in Scott v.

 Clarke sought injunctive relief that would cover the medical care for all prisoners at the FCCW.

 Because the nature of the Plaintiffs’ claims is narrower, the VDOC asserts that discovery must be




 4
   The VDOC also argues that many of the responsive documents consist of other inmates’ medical
 information that is protected under health privacy laws. VDOC’s Reply Br. 3. “[O]therwise-discoverable
 private medical information of non-parties can be protected adequately by crafting an appropriate
 protective order. The private nature of the information does not shield it from discovery.” Scott v. Clarke,
 No. 3:12cv36, 2013 WL 6158458, at *7 (W.D. Va. Nov. 25, 2013) (citing Watson v. Lowcountry Red
 Cross, 974 F.2d 482, 489–92 (4th Cir. 1992)). I entered a protective order in this case on October 30,
 2019, which applies to any documents produced by third parties or non-parties pursuant to a subpoena
 that is designated as “confidential.” Order of Oct. 30, 2019 at 1, ECF No. 44. The protective order should
 adequately protect the privacy interests of third parties.
                                                      9
Case 3:19-cv-00042-NKM-JCH Document 67 Filed 05/20/20 Page 10 of 15 Pageid#: 615




  similarly curtailed. I agree with the VDOC that this case is different in scope from the Scott v.

  Clarke litigation. Even so, Plaintiffs’ allegations are serious, and their claims are significant.

  They involve allegations that Defendants deprived Ms. Liberato of adequate medical care while

  incarcerated—an important constitutional right—that caused her death. The scope of the claims

  and relief sought in Scott v. Clarke, however, were much broader in that they concerned the right

  to constitutionally adequate medical care of every current and future inmate at the FCCW,

  including Ms. Liberato before she died. Although I agree that the scope of Scott v. Clarke was

  broader, I disagree with the VDOC’s assertion that the Scott v. Clarke litigation was of a

  different nature and focused on a breach of contract dispute. The original lawsuit centered

  entirely on the constitutional adequacy of medical care at the FCCW. The Honorable Norman K.

  Moon, presiding District Judge, found that contract law imposed liability on the VDOC for

  breaching the settlement agreement because of a unusual procedural issue that arose in the

  enforcement phase of that case, but he also made very clear that the Defendants failed to abide

  by the Eighth Amendment and to provide adequate medical care to inmates at the FCCW. Scott

  v. Clarke, 355 F. Supp. 3d 472, 495–500, 506 (W.D. Va. 2019) (concluding that the “pervasive

  constitutionally deficient medical care” at the FCCW continued and that the “Defendants have

  upheld neither their Eighth Amendment obligations nor the Settlement Agreement they reached

  to effectuate those obligations”).

         This case similarly revolves around allegations of constitutionally deficient medical care

  and the Defendants’ knowledge of widespread practices at the FCCW that led to Ms. Liberato’s

  death. As noted above, the Plaintiffs are entitled to information relevant to their claims that

  Defendants Herrick and Clarke knew of the allegedly constitutionally deficient care and the risk

  it posed to those like Ms. Liberato. See Estate of Chance v. First Corr. Med., Inc., 329 F. App’x



                                                    10
Case 3:19-cv-00042-NKM-JCH Document 67 Filed 05/20/20 Page 11 of 15 Pageid#: 616




  340 (3d Cir. 2009) (upholding the district court’s decision to allow decedent prisoner’s estate to

  discover documents from an unrelated Department of Justice (“DOJ”) investigation into

  Delaware prisons that related to the defendant prison administrator’s knowledge of the quality of

  medical care at the prison as well as discussions of cost and resource allocation for medical care

  at the department of corrections facilities, but plaintiff was not entitled to documents produced to

  the DOJ about the medical vendor who took over the prison contract two years after the

  decedent’s death). Thus, the scope of information proportionate to the needs of this case

  includes some discovery about third-party inmates’ medical records, but discovery should be

  limited to serious matters that did or should have come to Defendants Herrick’s and Clarke’s

  attention (i.e., medical emergencies or the treatment of serious, chronic medical conditions that

  could lead to death and hospitalization at the FCCW).

          Considering Plaintiffs’ allegations under the legal framework outlined above, I find that

  some of the Plaintiffs’ requests are overbroad or otherwise seek irrelevant information, but that

  other requests are relevant and proportional; thus, the subpoena will be modified as follows5:

      1. Request One seeks all medical requests “submitted by Carolyn Liberato and/or on behalf

          of Carolyn Liberato during calendar year 2017.” VDOC’s Mem. in Supp. Ex. A, at 1. The

          VDOC has asserted that Ms. Liberato did not submit any informal complaints, regular

          grievances, or emergency grievances, which are the types of forms Ms. Liberato could

          submit for medical requests, during the calendar year 2017, and the Plaintiffs

          acknowledged that they have no evidence to suggest otherwise. The VDOC produced to

          Plaintiffs a “grievance report” that showed Mr. Liberato filed her most recent complaint



  5
    The VDOC also argues that the use of the word “all” makes Plaintiffs’ requests overbroad. I do not
  agree. Although some of Plaintiffs’ requests are overbroad, after they are modified to narrow their scope,
  it is proper that Plaintiffs then receive all relevant documents.
                                                      11
Case 3:19-cv-00042-NKM-JCH Document 67 Filed 05/20/20 Page 12 of 15 Pageid#: 617




        in 2015. Absent evidence to the contrary, I take the VDOC at its word and find that it has

        complied with the first portion of Request One. Regarding the second portion of Request

        One (all medical requests submitted on behalf of Ms. Liberato), I find this request covers

        information that is irrelevant and unduly burdensome. The VDOC has represented that

        complaints submitted by one inmate on behalf of another inmate are summarily rejected

        at intake and are not recorded on the person’s grievance report for whom it was

        submitted. Because such complaints are rejected at intake, they would not provide

        relevant information about what any of the Defendants knew of Ms. Liberato’s medical

        condition or treatment. Furthermore, requiring the VDOC to search through every other

        inmate’s grievance report for the calendar year 2017 to look for any reference to Ms.

        Liberato would be unduly burdensome. Therefore, I will modify Request One to strike

        the second portion of the request regarding medical grievances or requests filed on behalf

        of Ms. Liberato.

     2. Request Two seeks all medical requests submitted by any FCCW inmate between March

        1, 2016, and July 31, 2017. VDOC’s Mem. in Supp. Ex. A, at 3. As noted above, the

        VDOC’s argument that all other inmates’ requests are irrelevant to the Plaintiffs’ claims

        is not persuasive. Although the Plaintiffs contend that they attempted to simplify the

        request to reduce the burden on the VDOC, the request is nonetheless overbroad, and

        must be modified. For documents to be relevant they must involve a serious medical

        condition and have been likely to come to the attention of Herrick or Clark. Accordingly,

        the VDOC shall produce all “medical grievances and/or any other form of written

        medical requests submitted by inmates at [the FCCW] during the period of time spanning

        (and including) March 1, 2016–July 31, 2017,” id., for inmates who (1) had medical



                                                12
Case 3:19-cv-00042-NKM-JCH Document 67 Filed 05/20/20 Page 13 of 15 Pageid#: 618




        emergencies or who have or had serious, chronic medical conditions that (2) could lead to

        hospitalization or death. Medical grievances by inmates on other issues are irrelevant and

        need not be produced. In this regard, the Court can discern no relevance to medical

        grievances filed for minor conditions.

     3. Requests Three and Four seek all documents regarding the property that was found in

        Ms. Liberato’s cell after her death and the disposition of that property. VDOC’s Mem. in

        Supp. Ex. A, at 5, 6. According to the VDOC, few responsive documents exist; thus, I

        find the burden of production is slight. Furthermore, I find that the documents are

        potentially relevant to the claims and defenses in this case in that the documents may

        contain information about Ms. Liberato’s medications and her medical condition.

        Accordingly, the VDOC shall produce all documents that pertain to the inventorying and

        disposition of Ms. Liberato’s personal property after her death.

     4. Requests Five and Six seek “[a]ll email communications by and/or to and/or copying

        Stephen Herrick [or Harold Clarke] concerning [the FCCW] occurring during the period

        of time spanning (and including) March 1, 2016–July 31, 2017.” VDOC’s Mem. in Supp.

        Ex. A, at 8, 9. I find that these two requests are overbroad in seeking all communications

        regarding the FCCW. Only those communications relating to the provision of prisoner

        medical care are relevant. Herrick and Clarke are high-ranking officials in the VDOC,

        and I presume they would be included in only those communications that discuss

        significant medical matters. Accordingly, the requests are modified to require the VDOC

        to produce all communications to, from, or including Defendants Herrick or Clarke that

        discuss medical operations or medical care at the FCCW.




                                                 13
Case 3:19-cv-00042-NKM-JCH Document 67 Filed 05/20/20 Page 14 of 15 Pageid#: 619




     5. Request Seven seeks “[a]ll emails, meeting minutes, internal reports, investigative

        reports, and/or any other documents which discuss and/or refer to medical operations

        (whether generally or regarding specific issues or incidents) at [the FCCW] during the

        period of time spanning (and including) March 1, 2016–July 31, 2017.” VDOC’s Mem.

        in Supp. Ex. A, at 11. As with Request Two, Request Seven is overbroad. Therefore, it is

        modified to require the VDOC to produce all documents from the specified time frame

        that discuss and/or refer to medical operations at the FCCW regarding medical

        emergencies or serious, chronic medical conditions that could lead to death or

        hospitalization and the treatment received for those conditions.

     6. Request Eight seeks “[a]ll emails, meeting minutes, internal reports, investigative reports,

        and any other documents which discuss or refer to Carolyn Liberato.” VDOC’s Mem. in

        Supp. Ex. A, at 13. This request is somewhat overbroad in that some documents may be

        irrelevant to Ms. Liberato’s medical conditions and treatment. Nevertheless, I agree with

        the Plaintiffs that institutional records, such as housing or work assignments, that do not

        explicitly discuss Ms. Liberato’s medical condition and treatment may still relate to those

        issues. In its review, the VDOC should take care to produce all records that have some

        bearing on Ms. Liberato’s medical condition and treatment. Accordingly, Request Eight

        is modified to cover any documents that include information relating to Ms. Liberato’s

        medical condition or the treatment she received.

     7. Request Nine seeks all documents that discuss and/or refer to the settlement agreement

        reached in Scott v. Clarke between March 1, 2016, and July 31, 2017. VDOC’s Mem. in

        Supp. Ex. A, at 14. Request Ten seeks all documents that refer to any report created by

        Nicholas Scharff, M.D., the settlement agreement’s compliance monitor, during the same



                                                 14
Case 3:19-cv-00042-NKM-JCH Document 67 Filed 05/20/20 Page 15 of 15 Pageid#: 620




        period. Id. at 15. The VDOC asserts that these requests are overbroad. I agree to an

        extent. As noted above, the requests are overbroad because this is not a class-action suit

        seeking injunctive relief on behalf of all current and future inmates at the FCCW.

        Nevertheless, documents referring to the settlement agreement or Dr. Scharff’s reports

        are relevant to Defendants Herrick’s and Clarke’s knowledge about the allegedly

        inadequate medical care at the FCCW. See Estate of Chance, 329 F. App’x 340; Scott,

        2013 WL 6158458, at *3. (holding that documents referring or relating to deficiencies or

        inadequacies in medical care at the FCCW were relevant to the “[p]laintiffs’ claim

        regarding an on-going pattern and practice of sub-standard medical care on the part of the

        defendants”). The VDOC shall produce documents in response to Requests Nine and

        Ten, but the Court will modify the requests to include only information related to medical

        emergencies or the treatment of serious, chronic medical conditions that could lead to

        death and hospitalization at the FCCW.

        Accordingly, the VDOC’s Motion to Modify Third-Party Subpoena, ECF No. 54, is

  hereby GRANTED in part and DENIED in part.

        It is so ORDERED.

                                                      ENTERED: May 20, 2020




                                                      Joel C. Hoppe
                                                      United States Magistrate Judge




                                                 15
